Title: III-C-2. Schedule C: Account of John Parke Custis’s Share of the Estate, c.October 1759
From: Washington, George
To: 

 

[c.October 1759]



Dr




Mr John Parke Custis
Sterling
Currency


To ⅔ of the Negroes appraisd at

£5972. 1. 6


To sundries as by the several Inventories

2026.17. 9


To Sundries out of the Goods Importd
£571. 4.1 1/2



To ⅓ of £540.14.5 made use of for the Estate before Division

180. 4. 9 1/2


To Jno. Richmond[,] Taylor

4. 6.11 1/2


To Witnesses attend[anc]e in a Suit re Foster 435 [lbs. tobacco]




To Lewis Webb for 7 dozn buttons

. 7. 9


To Jas Darnforth mendg Buckles

. 2.  


To George Heath makg Cloaths

.12. 9


To Jno. Jas Hulet for his part of the Mill

50.  .  


To Jno. Palmer for drawg the Deed

1. 1. 6


Tobo 435.
£571. 4.1 1/2
£8235.15.      


Contra             Cr.





Sterling
Currency


By his third of the Estate
£1617.18. 
£7618. 7.11 1/2


